145 F.3d 1336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William H. BRANDT, Plaintiff-Appellant,v.Norm MALENG, & Deputies; Joan Easton, & Court Clerks,Defendants-Appellees.
No. 97-35917.D.C. No. CV-97-00795-CRD.
United States Court of Appeals, Ninth Circuit.
Submitted June 8, 1998**.Decided June 12, 1998.

Appeal from the United States District Court for the Western District of Washington Carolyn R. Dimmick, District Judge, Presiding.
Before REINHARDT, THOMPSON, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
William H. Brandt appeals pro se the district court's summary judgment for defendants in his action alleging violation of the Fourteenth Amendment.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo a dismissal based on res judicata, see Palomar Mobilehome Park Ass'n v. City of San Marcos, 989 F.2d 362, 363 (9th Cir.1993), and we affirm.


3
Federal courts are required to give a state court judgment the same preclusive effect the judgment would be given by the courts of the state from which it emerged.  See id.  Because Brandt's federal action and his state court actions arose from the same nucleus of facts and involved the infringement of the same rights, we agree with the district court that res judicata bars Brandt's federal action.  See Feminist Women's Health Center v. Codispoti, 63 F.3d 863, 867 (9th Cir.1995) (citing Rains v. State, 100 Wash.2d 660, 674 P.2d 165 (1983) (en banc).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a); 9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3.  Appellant's request that this disposition be published is denied